Citation Nr: 1542588	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1950 to June 1952.  He died in January 2012.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died from a cerebral hemorrhage and/or subdural hematoma after a fall.

2.  The Veteran was in receipt of service-connection for left and right foot disabilities due to cold injury.

3.  The evidence reflects that the Veteran's service-connected disabilities were a contributory factor in his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in January 2012.  At the time of his death, service connection had been established for left and right foot disabilities due to cold injury.  

The Veteran's January 18, 2012 death certificate lists his cause of death as subdural hematoma.  Other significant conditions contributing to his death, but not resulting in the underlying cause of death were noted to be Parkinson's disease, dementia, depression, COPD, CAD, hypertension, CKD, and hypothyroid.  The Veteran's February 24, 2012 death certificate lists his cause of death as intraparenchymal cerebral hemorrhage on Coumadin, due to a fall at a nursing home without skull fracture.  Other significant conditions contributing to death but not resulting in the underlying cause were CAD, hypertension, and Parkinson's disease. 

The appellant contends that the Veteran's service-connected cold injury feet disabilities caused him to fall, resulting in his eventual death. 

VA and private examination reports reflect that the Veteran had reports of pain and balance difficulties, a shuffling gait and short steps, severe peripheral vascular disease, mild peripheral neuropathy secondary to peripheral vascular disease and intermittent claudication with 50 feet which was relieved with rest, and left lower extremity stent placement.  (See August 2006 and May 2007 VA examination reports.)  In a letter dated in November 2006, a private physician reported that the Veteran had suffered a severe frostbite injury of his lower extremities and had significant difficulty walking due to a combination of the frostbite and peripheral vascular disease.  

A January 2012 clinical record from Nurse K. Gray reflects that the Veteran had fallen on January 7, 2012 when he had attempted to get out of bed independently.  It was noted that the Veteran had an intracranial bleed status post fall and was not expected to recover.   

A September 2015 VHA opinion by Dr. S. Allman is of record. Dr. Allman, who cited to literature in support of her opinion, stated that many factors played a role in both the Veteran's fall and his ultimate death.  She noted that several of his nonservice-connected disabilities were factors that led him to be a high risk for falls, and that his cold-related injury would also have been a factor in any fall event.  Dr. Allman stated that she found "sufficient evidence to state that [the Veteran's cold injury] played a role in the fatal fall.  

Based on the foregoing, and in giving the benefit of the doubt to the appellant, the Board finds that the Veteran's cold weather disabilities were a contributory cause of his death. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


